   Case 1:18-cr-00234-TWT-JKL Document 187 Filed 08/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
      v.                                  1:18-CR-234-5-TWT
VICTOR MUNOZ,
 Defendant.


                                    ORDER

       This is a criminal action. It is before the Court on the Report and

 Recommendation [Doc. 141] of the Magistrate Judge recommending denying

 the Defendant’s Motion to Dismiss For Speedy Trial Violation and

 Alternatively to Dismiss on Double Jeopardy Grounds [Doc. 114], Motion to

 Suppress Wiretap Evidence [Doc. 117], and Motion to Suppress Wiretap

 Evidence Requesting Production of Predecessor Applications and Line Sheets

 [Doc. 124]. The Defendant’s Objections largely consist of repeating the

 arguments rejected by the Magistrate Judge in his thorough and well-reasoned

 Report and Recommendation. To establish a due process violation based on the

 government’s delay in bringing an indictment, even where, as here, it was filed

 within the applicable statute of limitations, the defendant must “establish both

 (1) that the delay actually prejudiced his defense and (2) that it resulted from

 a deliberate design by the government to gain a tactical advantage over him.”

 T:\ORDERS\USA\18\18cr234-5\r&r.docx
  Case 1:18-cr-00234-TWT-JKL Document 187 Filed 08/04/20 Page 2 of 3



United States v. Farias, 836 F.3d 1315, 1325 (11th Cir. 2016). The Defendant

has shown neither actual prejudice nor deliberate design by the Government

to gain a tactical advantage over the Defendant . The Magistrate Judge

properly rejected the Defendant’s Double Jeopardy claim after properly

analyzing the factors set forth in United States v. Marable, 578 F.2d 151, 154

(5th Cir. 1978). In particular, the Defendant has not shown any common

actor—other than himself—who participated in the two alleged conspiracies.

He proffers no information, much less evidence, to suggest that any of the co-

conspirators charged in this case were also co-conspirators in the Texas case.

In his Motion to Suppress, the Defendant states that he is not listed as a target

on any wiretap application and there is no indication that he was a party to

any intercepted communication. He therefore concedes that he lacks standing

to challenge the interceptions in this case.   As a result, the motion should be

denied to the extent that he seeks to suppress intercepted communications.

The Court approves and adopts the Report and Recommendation as the

judgment of the Court. The Defendant’s Motion to Dismiss For Speedy Trial

Violation and Alternatively to Dismiss on Double Jeopardy Grounds [Doc. 114],

Motion to Suppress Wiretap Evidence [Doc. 117], and Motion to Suppress

Wiretap Evidence Requesting Production of Predecessor Applications and Line

Sheets [Doc. 124] are DENIED.




                                       2
T:\ORDERS\USA\18\18cr234-5\r&r.docx
  Case 1:18-cr-00234-TWT-JKL Document 187 Filed 08/04/20 Page 3 of 3



      SO ORDERED, this 4 day of August, 2020.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge




                                      3
T:\ORDERS\USA\18\18cr234-5\r&r.docx
